(WANA D
Te the U.S. peered of Education

 

Clark of the Gover} | FILED -
Unga Sires Distiich dovet JUN 2520000
Worery Vistek a colitorna, _____SUSANY, SOONG

V1K90_ Gol Coke Awnu® son ETHEL OF GALIEORNIA |

Dn VNciBcs , Cavornie AV

TY now 18 Michoe) “Tri omd ct hoe been oO SFr
Sk_BWoutbon Fachpican\ Se mee for_onl¥_o Shore _Perdad.
CE Hone, Whravghais this Short <toy_ of thu fhebteo| Schew]
_E hote Roead_o, Wunioerr_dh dholenges jn mech My.
Oh _OMls for SUATess as O, SHV Kowelvur_ Owe
she ey <ael_months bas Shore Things Min au hove
NOD a SOUT ¥ 0 ollie ne +40
me {e beore . aussi ssi th et ae
NQ_WEI@ TAN nay
| ADR 4o_nok a on meen) sch 3 ist
on Anak Anal hag ae = es NU po,
sha < Choo \ 4 sod. thek ss a a =
— SacVhng_ Aho oh aio Oh, lee ARNE OMEGA V2
Ady Nal wigied 7700 sco \ei nd rah
econ S on SUC ren |y te vie HS Lage ony _taigy
. Ra Sat SSN ah 1 NG) oa Lnoy re
ne \ 1 < Oey NA LOW
Ie she Sho ee, K a oe omen
i rk a Seni rok & Ahk Sxywot On wn
Discho a) Pve >o_mny senor COT

ony

_ Fam
MN ihow| Trott

 
em T tm

ee ee A
ies deny Pe, v7:
Set Nene tenet taut eh

help bpelAT PEt Egg af feat fated [ER pe fEf ed efafpagtegepagl [fy

7Q\{10 ‘ee "OO QUID, UNg
Ny ANS) Urea

UIP ISD 30 ihe mien

TANTS UIST] SHLOAY Faljul)

TCD BW So S339

VOY ANY erento wisgnert

ond é Web ENE NOC FE - :
oes LAAN | OHO YL
| AOL \FADY

 
